             Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) No. 17-cr-10305-ADB
                                    )
JOSEPH BAPTISTE                     )
                                    )
      and                           )
                                    )
ROGER RICHARD BONCY,                )
                                    )
      Defendants                    )
____________________________________)

                    GOVERNMENT’S BRIEFING ON JURY INSTRUCTIONS

         The Government respectfully requests that (1) the Court not instruct the jury on Official Acts

under McDonnell v. United States, and (2) should not instruct the jury on facilitation payments.

    I.         Defendants are Not Entitled to an Official Act Instruction

               a. McDonnell does not Apply to the FCPA

         Defendant Boncy has requested an instruction under McDonnell v. United States, 136 S.

Ct. 2355 (2016). Two district courts recently rejected this argument. By contrast, no court has

applied McDonnell to the FCPA. In the first case rejecting the defendant’s argument, the

Southern District of New York refused to include a McDonnell jury instruction for FCPA counts.

United States v. Ng, No. 15-cr-706 (S.D.N.Y. July 26, 2017). 1 In the second case, the Eastern

District of Virginia denied the defendant’s motion under 18 U.S.C. § 2255, explicitly holding

that an “‘official act’ is not an element of an FCPA conspiracy.” United States v. Jefferson, 289

F. Supp. 3d 717, 735 (E.D. Va. 2017). As those courts correctly found, 18 U.S.C. § 201, which



         1
             These court included McDonnell instruction for different statutes, 18 U.S.C. §§ 201 and
666.
                                                     1
             Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 2 of 7



McDonnell addressed, prohibits bribes in exchange of official acts, making § 201 narrower than

the FCPA. As explained below, the text of the FCPA renders McDonnell inapplicable for two

reasons. First, the FCPA does not require any act by an official at all, and only requires that the

“offer, payment, promise to pay, or authorization of the payment” be for the purposes of

“securing any improper advantage.” By contrast, § 201 is much narrower and applies only to

“official acts.” Second, the constitutional concerns implicated in McDonnell are not present in

this case.


              b. The FCPA Is Broader than the Domestic Bribery Statute That McDonnell
                 Addressed


        The Supreme Court, in McDonnell, considered the definition of “official act” under the

general federal bribery statute, 18 U.S.C. § 201. Id. at 2367 (“The issue in this case is the proper

interpretation of the term, ‘official act.’”). The FCPA’s language is more expansive than that of

§ 201. The FCPA prohibits domestic concerns, including the defendants in this case, from

providing, offering, promising, or authorizing the provision of “anything of value” to “any

foreign official for the purposes of”:


                 (A)(i)        influencing any act or decision of such foreign
                               official in his official capacity,
                 (A)(ii)       inducing such foreign official to do or omit to do any
                               act in violation of the lawful duty of such official, or
                 (A)(iii)      securing any improper advantage; or
                 (B)           inducing such foreign official to use his influence with a
                               foreign government or instrumentality thereof to affect or




                                                   2
         Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 3 of 7



                               influence any act or decision of such government or
                               instrumentality



if those payments are made to obtain or retain business. 15 U.S.C. §§ 78dd-2(a)(1)(A)-(B)

(emphases added). These provisions bear no resemblance to § 201, which limits bribes paid to

obtain “an official act.” 18 U.S.C. § 201. Indeed, subsection (A)(iii) would be rendered

meaningless if McDonnell applied to the FCPA because it explicitly prohibits a defendant from

“securing any improper advantage” whether or not it relates to an act (much less an “official

act”) by a government official. This provision is not redundant. See United States v. Kay, 359

F.3d 738, 754 (5th Cir. 2004) (The FCPA “prohibits payments to foreign officials not just to buy

any act or decision, and not just to induce the doing or omitting of an official function . . . but

also the making of a payment to such a foreign official to secure an ‘improper advantage’ that

will assist in obtaining or retaining business.” (citations omitted)); see also Jefferson, 289 F.

Supp. 3d at 735 ( “official act” within meaning of McDonnell is not an element of an FCPA

conspiracy).


           c. The Constitutional Concerns Present in McDonnell Are Not Present In This
              Case


       In addition, the constitutional concerns described in McDonnell are not a basis to impose

a requirement that is not in the text of the FCPA and that is irreconcilable with that text.

Although the Supreme Court in McDonnell explained that the “expansive interpretation” of

“official act” proffered by the Government in that case could raise constitutional concerns, see

136 S. Ct. at 2372, those concerns are not present in the FCPA.

       First, there is no concern here of the statute being applied in a way that interferes with the

ability of an elected official to respond to the needs of their U.S. constituents. Cf. McDonnell,

                                                  3
              Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 4 of 7



136 S. Ct. at 2372. While McDonnell was concerned with U.S. elected officials’ ability to

effectively represent and interact with their U.S. constituents, such concerns are not present in

the case of foreign bribery charges. Cf. RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090,

2100 (2016) (Congress generally legislates with domestic concerns in mind). Second, federalism

concerns are not implicated here because the FCPA does not apply to officials, but only to bribe

payers. Cf. id. at 2373 (explaining that an expansive interpretation of “official act” would

“raise[ ] significant federalism concerns” because it would risk “involv[ing] the Federal

Government in setting standards of good government for local and state officials” (internal

quotation marks omitted)). Finally, for the same reason, the Supreme Court’s concern about

subjecting officials to prosecution “without fair notice,” id., has no bearing on the FCPA, which

does not apply to officials. 2



    II.        Defendants Are Not Entitled to an Instruction on Facilitation Payments

          Defendant Baptiste has requested an instruction on facilitation payments. The Court

should deny that request because no evidence elicited here has shown that the payments that the




          2
          The defendant has not argued that he did not have fair notice of the FCPA. Nor could
he in light of the unchallenged evidence presented at trial in this case showing that he and his co-
conspirators emailed each other several times about the FCPA that he and co-defendant Baptiste
used code words to discuss bribes, and that he repeatedly admonished co-defendant Baptiste to
“not write it.” There can be no reasonable argument that the defendants did not know their
conduct was prohibited. Cf., e.g., United States v. Esquenazi, 752 F.3d 912, 929 (11th Cir. 2014)
(rejecting claim that FCPA was vague as applied); United States v. Kay, 513 F.3d 432, 444-45
(5th Cir. 2007) (same). Although the First Circuit has not addressed whether to apply
McDonnell to other statutes based on asserted vagueness concerns, at least one other Circuit
Court has declined to do so. See United States v. Boyland, 862 F.3d 279, 291 (2d Cir. 2017),
cert. denied, 138 S. Ct. 938 (2018). And no case has ever held that the FCPA is
unconstitutionally vague. Businesspeople, like the defendants, have long been on notice that the
statute “appl[ies] broadly to payments intended to assist the payor, either directly or indirectly, in
obtaining or retaining business.” United States v. Kay, 359 F.3d 738, 755 (5th Cir. 2004).
                                                  4
         Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 5 of 7



defendants made were made to expedite or secure the performance of a routine governmental

action. The Eleventh Circuit recently rejected a request based on similar facts because the

defendant evidence had not shown that the acts at issue were “routine governmental action.”

United States v. Duperval, 777 F.3d 1324, 1335 (11th Cir. 2015) Therefore, the evidence in this

case does not support that instruction.

       A defendant has the right to have the jury instructed on a theory of defense only if the

proposed instruction presents a valid defense and if there has been some evidence adduced at

trial relevant to that defense. Rodriguez v. Señor Frog’s De La Isla, Inc., 642 F.3d 28, 37 (1st

Cir. 2011). The FCPA allows “any facilitating or expediting payment to a foreign official . . . the

purpose of which is to expedite or to secure the performance of a routine governmental action.”

15 U.S.C. § 78dd-2(b); see also Duperval, 777 F.3d at 1334. Routine governmental action “does

not include . . . any action taken by a foreign official involved in the decision-making process to

encourage a decision to award new business to or continue business with a particular party.” Id.

§ 78dd-2(h)(4)(B); see also Duperval, 777 F.3d at 1334. As the Fifth Circuit has explained, “[a]

brief review of the types of routine governmental actions enumerated by Congress shows how

limited Congress wanted to make the . . . exception[].” United States v. Kay, 359 F.3d 738, 750

(5th Cir. 2004). These actions are “largely non-discretionary, ministerial activities performed by

mid- or low-level foreign functionaries,” id. at 751, and the payments allowed under this

exception are payments to expedite the receipt of routine services, id. at 747.

       There is no evidence that the payments that the defendants made in this case were to

expedite government actions. By contrast, the evidence has shown that the defendants paid

bribes to ensure approval by high-level officials of the construction of a multi-million dollar

cement plant that was part of a multi-billion dollar port project, and to ensure that none of those



                                                 5
         Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 6 of 7



officials took actions to impede the project. Therefore, the government actions in this case were

not “non-discretionary, ministerial activities performed by mid- or low-level foreign

functionaries.” Kay, 359 F.3d at 750. Without any evidence to support this defense, Baptiste is

not entitled to his requested jury instruction. Rodriguez, 642 F.3d at 37; Duperval, 777 F.3d at

1335.

                                            CONCLUSION

        For the above stated reasons, the government requests that the Court not give the jury an

instruction on Official Acts or Facilitation Payments.

Dated: June 18, 2019                                 Respectfully submitted,
                                                     ANDREW E. LELLING
                                                     United States Attorney

                                                     KRISS BASIL, BBO# 673074
                                                     Assistant United States Attorney
                                                     John Joseph Moakley Courthouse
                                                     One Courthouse Way, Suite 9200
                                                     Boston, Massachusetts 02210
                                                     Tel: (617) 748-3100
                                                     kriss.basil@usdoj.gov

                                                     ROBERT ZINK
                                                     ACTING CHIEF, FRAUD SECTION

                                             By:     /s/Elina A. Rubin-Smith

                                                     ELINA A. RUBIN-SMITH
                                                     TRIAL ATTORNEY
                                                     1400 New York Avenue, NW
                                                     Washington, D.C. 20005
                                                     Tel: (202) 616-1617
                                                     elina.rubin-smith@usdoj.gov




                                                6
         Case 1:17-cr-10305-ADB Document 187 Filed 06/18/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/Elina A. Rubin-Smith
                                                      Elina A. Rubin-Smith




                                                 7
